In the United States Court of Federal Claims
                             OFFICE OF SPECIAL MASTERS

******************** *
JAMES O. JONES, JR.,      *
                          *                        No. 15-906V
              Petitioner, *                        Special Master Christian J. Moran
                          *
v.                        *                        Filed: March 21, 2017
                          *
SECRETARY OF HEALTH       *                        Stipulation; hepatitis A vaccine;
AND HUMAN SERVICES,       *                        hepatitis B vaccine; tetanus-
                          *                        diphtheria-acellular pertussis
              Respondent. *                        (“Tdap”); transverse myelitis (“TM”).
******************** *

Ramon Rodriguez, III, Rawls, McNelis and Mitchell, P.C., Richmond, VA, for
Petitioner;
Amy P. Kokot, U.S. Dep’t of Justice, Washington, DC, for Respondent.

                             UNPUBLISHED DECISION1

       On March 17, 2017, the parties filed a joint stipulation concerning the
petition for compensation filed by James O. Jones, Jr. on August 20, 2015. In his
petition, petitioner alleged that the hepatitis A, hepatitis B, and tetanus-diphtheria-
acellular pertussis (“Tdap”) vaccines, which are contained in the Vaccine Injury
Table (the “Table”), 42 C.F.R. §100.3(a), and which he received on or about April
9, 2013 and/or May 7, 2013, caused him to develop transverse myelitis (“TM”) or,
in the alternative, aggravated an underlying genetic, immunologic, neurologic,
psychiatric, or rheumatologic disorder, which caused him to develop TM.
Petitioner further alleges that he suffered the residual effects of this injury for more
than six months. Petitioner represents that there has been no prior award or
settlement of a civil action for damages on his behalf as a result of his condition.

       1
         The E-Government Act, 44 U.S.C. § 3501 note (2012) (Federal Management and
Promotion of Electronic Government Services), requires that the Court post this decision on its
website. Pursuant to Vaccine Rule 18(b), the parties have 14 days to file a motion proposing
redaction of medical information or other information described in 42 U.S.C. § 300aa-12(d)(4).
Any redactions ordered by the special master will appear in the document posted on the website.
       Respondent denies that the hepatitis A, hepatitis B, and Tdap vaccinations
on or about April 9, 2013, and/or the hepatitis B vaccine administered on or about
May 7, 2013, are the cause of petitioner’s alleged TM and/or his current condition.

      Nevertheless, the parties agree to the joint stipulation, attached hereto. The
undersigned finds said stipulation reasonable and adopts it as the decision of the
Court in awarding damages, on the terms set forth therein.

       Damages awarded in that stipulation include:

       A lump sum payment of $190,000.00 in the form of a check payable to
       petitioner, James O. Jones, Jr. This amount represents compensation
       for all damages that would be available under 42 U.S.C. § 300aa-15(a).

       In the absence of a motion for review filed pursuant to RCFC, Appendix B,
the clerk is directed to enter judgment in case 15-906V according to this decision
and the attached stipulation.2

       IT IS SO ORDERED.

                                                     s/Christian J. Moran
                                                     Christian J. Moran
                                                     Special Master




       2
          Pursuant to Vaccine Rule 11(a), the parties can expedite entry of judgment by each
party filing a notice renouncing the right to seek review by a United States Court of Federal
Claims judge.

                                                2
               IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                         OFFICE OF SPEClAL MASTERS

                                             )
JAMES 0. JONES, JR.,                         )
                                             )
               Petitioner,                   )
                                             )       No. 15-906V (ECF)
v.                                           )       Special Master Moran
                                             )
SECRETARY OF HEALTH AND                       )
HUMAN SERVICES,                               )
                                              )
               Respondent.                    )


                                         STIPULATION

       The parties hereby stipulate to the following matters:

       I. James 0. Jones, Jr., petitioner, filed a petition for vaccine compensation under the

National Vaccine Injury Compensation Program, 42 U.S.C. §§ 300aa-10 to -34 (the "Vaccine

Program"). The petition seeks compensation for iajuries allegedly related to petitioner's receipt

of the hepalitis A, hepatitis B, and tetanus-diphtheria-acellular pertussis ("Tdap") vaccines,

which vaccines are contained in tho Vaccine Ittjury Table (the ''Table"), 42 C.F.R. § lOOJ(a).
       2. Petitioner received hepatitis A, hepatitis B, and Tdap vaccinations on or about April 9,

2013, and he received a second hcpntitis B vaccination on or about May 7, 2013 .1

       3. The vaccines were administered within the United States.

       4. Petitioner alleges that the hepatitis A, hepatitis B, and Tdap vaccines caused him to

develop transverse myelitis ("TM"). In the alternative, petitioner alleges that the hepatitis A,

hepatitis B, and Tdap vaccines significantly aggravated an underlying genetic, immunologic,



        Petitioner also took typhoid vaccine pills between May 6, 2013, and May 12, 2013, as
well as Malarone (for malaria prevention) on May 19, 2013, which are not covered under the
Program.
neurologic, psychiatric, or rheumatologic disorder, which caused him to d evelop TM. Petitioner

further alleges that he experienced the residual effects of this injury for more than six months.

       5. Petitioner represents that there has been no prior award or settlement of a civil action

for damages as a result of his condition. ·

       6. Respondent denies that the hepatitis A, hepatitis B, and Tdap vaccines administered

on orabout April 9, 2013, and/or the hepatitis B vaccine, administered on or about May 7, 2013,
are the cause of petitioner's alleged TM and/or any other injmy or his current condition.

        7. Maintaining their above-stated positions, the parties nevertheless now agree that the

issues between them shall be settled and that a decision should be entered awarding the

compensation descnoed in paragraph 8 of this Stipulation.

        8. As soon as practicable after an entry ofjudgment reflecting a decision consistent with

the tenns of this Stipulation, and after petitioner has filed an election to receive compensation

pursuant to 42 U.S.C. § 300aa-2l(a)(l), the Secretary of Health and Human Services will issue

the following vaccine compensation payment:

        A lump sum of$190,000.00 in the form ofa check payable to petitioner. This
        amount represents compensation for all damages that would be available under 42
        U.S.C. § 300aa-15(a).

        9. As soon as prac ticable after the entry of judgment on entitlement in this case, and after

petitioner has filed both a proper and timely election to receive compensation pursuant to 42

U.S.C. § 300aa-21(a)(1 ), and an application, the parties will submit to further proceedings before

the special master to award reasonable attorneys' fees and costs incurred in proceeding upon this

petition.

        10. Petitioner and his attorney represent that they have identified to respondent all

known sources of payment for items or services for which the Program is not primarily liable



                                                  2
under 42 U.S.C. § 300aa-15(g), including State compensation programs, insurance policies,

Federal or State health benefits programs (other than Title XIX of the Social Security Act (42

U.S.C. § 1396 et seq.)), or entities that provide health services on a pre-paid basis.
    .                           .          .                         .

        11. Payment made pursuant to paragraph 8 of this Stipula1ion, and any amount awarded

pursuant to paragraph 9 of this Stipulation, will be made in accordance with 42 U.S .C. § 300aa-

l5(i), subject to the availability of sufficient statutory funds.

        12. The parties and their attorneys further agree and stipulate that, except for any award

for attorneys' fees and litigation costs, and past unreimbursable expenses, the money provided

pursuant to this Stipulation will be used solely for the benefit of petitioner as contemplated by a

strict construction of 42 U.S.C. § 300aa-15(a) and (d), and subject to the conditions of 42 U.S.C.

§ 300aa-15(g) and (h).

        13. In return for the p~yments described in paragraphs 8 and 9, petitioner, in his

individual capacity, and on behalf of his heirs, executors, administrators, successors and/or

assigns, does forever irrevocably and unconditionally release, acquit and discharge the United

States and the Secretary of Health and Human Services from any and all actions or causes of

action (including agreements, judgments, claims, damages, loss of services, expenses and all

demands of whatever kind or nature) that have been brought, could have been brought, or could

be timely brought in the Court of Federal Claims, under the National Vaccine Injury

Compensation Program, 42 U.S.C. § 300aa-10 et seq., on account of, or in any way growing out

of, any and all known or unknown, suspected or unsuspected personal injuries to or death of

petitioner resulting from, or alleged to have resulted from, the hepatitis A, hepatitis B, and Tdap

vaccinations administered on or about April "9, 2013, and/or the hepatitis B vaccination,

administered on or about May 7, 2013, as alleged by petitioner in a petition for vaccine



                                                    3
compensation filed on or about August 20, 2015, in the United States Court of Federal Claims as

petition No. 15-906V.

       14. If petitioner should die prior to entry of judgment, this agreement shall be voidable
              .          .         .
upon proper notice to the Court on behalf of either or both of the parties.

       15. If the special master fails to i~sue a decision in complete conformity with the terms

of ibis Stipulation or if the Court of Federal Claims fails to enter judgment in confonnity with a
decision that is in complete confonnity with the tenns of this Stipulation, then the parties'

settlement and this Stipulation shall be voidable at the sole discretion of either party.

        16. This Stipulation expresses a full and complete negotiated settlement of liability and

damages claimed under the National Childhood Vaccine Injury Act of 1986, except as otherwise

noted in paragraph 9 above. There is absolutely no agreement on the part of the parties hereto to

make any payment or to do any act or thing other than is herein expressly stated and clearly

agreed to. The parties further agree and understand that the award described in this Stipulation

may reflect a compromise of the parties' respective positions as to liability and/or amount of

damages, and further, that a change in the nature of the injwy or condition or in the items     of
compensation sought, is not grounds to modify or rovise this agreement.

        17. This Stipulation shaU not be construed as an admission by the United States or the

Secretary of Health and Hwnan Services that the hepatitis A, hepatitis B, and/or Tdap vaccines

caused petitioner's alleged TM, or any other iajury or his current condition.

        18. All rights and obligations of petitioner hereunder shall apply equally to petitioner's

heirs, executors, administrators, successors, and/or assigns.

                                      END OF STIPULATION




                                                   4
 Respectfully submitted,

 PETITIONER:


    Laa<=.C.
 JJIBSO.JONES,,OC

/.--.~     j
                               1
 ATTORNEY OF RECORD FOR                     AUTHORIZED REPRF,SENTATIVE
 PETITlONE      . ---
                ~                           0 'THE ATTORNEY GENERAL:



 RAMO                                                      E.REBVES
 Rawls, c              tchell, P.C.         Deputy Director
 211 Rocketts Way, Suite 100                Torts Branch
 Richmond, VA 23231                         Civil Division
 Tel: (804) 344-0038                        U.S. Department of Justice
                                            P.O. Box 146
                                            Benjamin Franklin Station
                                            Washington, DC 20044-0146


                                            ATfORNEYOFRECORDFOR
                                            RESPONDENT:




 NARAYAN NAIR, M.D.
 Director, Division of Injury               Trial Attorney
 Compensati.on l>rogi;runs                  Torts Branch
 Healthcare Systems Burea\I                 Civil Division
 U.S. Department of Health                  U.S. Deparbnent of Justice
 and Human Services                         P.O. Box 146
 5600 Fishers Lane                          Benjamin Franklin Station
 Parklawn Building, Mail Stop 08Nl46B       Washington, DC 20044-0146
 Rockville, MD 20857                        Tel: (202) 616-4118



         q/t-:r/i._olt
 Dated: ..




                                        5